This is a proceeding by Charles F. Chilton to review an order of the State Industrial Commission denying him compensation for an injury alleged to have been received by him while in the employ of the Rialto Mining Company, a corporation. The United States Fidelity  Guaranty Company is insurance carrier for said corporation and is made a party respondent herein.
It appears from the record that on January 3, 1929, petitioner, while in the employ of respondent Mining Company and while engaged in braking boulders in the course of said employment, was struck in the left eye by particles thereof. A claim was by him presented to the Industrial Commission and a hearing had thereon before said Commission on the 20th day of July, 1929, resulting in an order denying compensation. The Commission based its opinion on the ground that the evidence failed to establish that the disability complained of was the result of the injury sustained.
Petitioner's trouble, from the record, appears to be a cataract which, at the time of hearing, had caused a 90 per cent. loss in the vision of the left eye. It also appears that the right eye was to a certain extent similarly affected, although it does not appear from the evidence that petitioner ever received any injury thereto.
There is ample expert evidence in the record that this condition could not have resulted from the injury received, and the Industrial Commission so found. This finding, under repeated holdings of this court, is binding upon us.
Petition for review should be denied and order denying compensation affirmed.
BENNETT, JEFFREY, HALL, and DIFFENDAFFER, Commissioners, concur.
By the Court: It is so ordered.
Note. — See under (1) 28 R. C. L. p. 827; 3 R. C. L. Supp. p. 1600; 4 R. C. L. Supp. p. 1872; 5 R. C. L. Supp. p. 1580; 6 R. C. L. Supp. p. 1768; 7 R. C. L. Supp. p. 1011. See Workmen's, Compensation Acts — C. J. § 127, p. 122, n. 40.